Exhibit 10.7(c)

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (this “Agreement”), dated as of
June 28, 2018 is entered into by and between Impac Mortgage Holdings, Inc., a
Maryland corporation (the “Employer”) and Todd R. Taylor (the “Employee”).

RECITALS

A. Employee has rendered services to Employer as its Executive Vice President
and Chief Financial Officer since approximately October 2004.

B.Employee agrees and understands that his employment with Employer will be
terminated effective June 30, 2018, and as of that date he will no longer be
employed by Employer.

C. Employer desires to provide certain consideration to Employee in exchange for
the promises and agreements contained herein, including Employee’s agreement to
release all claims against Employer.

D. The parties hereby memorialize that agreement as set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Employer and Employee agree as follows:

1. Severance Payments and COBRA Benefits to Employee. 

a. Severance Payments.  Upon the execution of this Agreement, the termination of
Employee’s employment on June 30, 2018, and expiration of the Revocation Period
(as defined below), Employer shall pay Employee the total sum of One Hundred
Eighty Thousand Dollars and No Cents ($180,000.00), less applicable deductions
and withholdings, in semi-monthly installments according to the Employer’s
regular payroll practices starting on August 7, 2018 (the “Severance
Payments”).  Employer will also issue a lump sum payment of Fifty-Eight Thousand
Dollars and No Cents ($58,500.00), less applicable deductions and withholdings
payment on August 7, 2018.

b.  COBRA Benefits.    If Employee timely elects continued medical insurance
coverage under COBRA, then Employer shall pay the COBRA premiums necessary to
continue Employee’s medical insurance coverage in effect for Employee and his
eligible dependents for a total of six (6) months or until Employee is eligible
for coverage under another group medical plan.   Employee must also timely
notify Employer when he becomes eligible for coverage under another group
medical plan. 

c.  Stock Options.  Vesting of any stock options granted to Employee by Employer
since Employee’s hire date will cease on Employee’s termination date, in
accordance with the terms of the applicable stock options plan or agreement. 
Subject to Employer’s Board of Directors’ approval, Employee may exercise vested
stock options through December 31, 2018.

2. Release. Employee, on behalf of himself and his representatives, heirs,
successors, and assigns, does hereby completely release and forever discharge
Employer, including its related or affiliated companies,



--------------------------------------------------------------------------------

 

Exhibit 10.7(c)

partnerships, subsidiaries, and other business entities and its and their
present and former respective officers, directors, shareholders, owners, agents,
employees, representatives, insurers, attorneys, successors, and assigns
(referred to collectively as the “Released Parties”), from and against all
claims, rights, demands, actions, obligations, liabilities, and causes of
action, of any and every kind, nature, and character whatsoever, that Employee
has now, has ever had, or may have in the future against the Released Parties,
or any of them, based on any acts or omissions by the Released Parties, or any
of them, as of June 30, 2018, including, without limitation, any and all claims
arising out of Employee’s rendering of services to Employer or the termination
of Employee’s services, including, without limitation, any and all claims,
whether based on tort, contract, or any federal, state, or local law, statute,
or regulation or based on or related to the Age Discrimination in Employment Act
(29 USC §§621–634); Title VII of the Civil Rights Act of 1964 (42 USC
§§2000e—2000e–17), as amended by the Civil Rights Act of 1991 (42 USC
§§1981–1988); the Americans with Disabilities Act of 1990 (42 USC
§§12101–12213); or the California Fair Employment and Housing Act (California
Government Code §§12900–12996) (referred to collectively as the “Released
Claims”), to the fullest extent allowed at law. The Released Claims do not
include those that the law does not allow Employee to release. Notwithstanding
the foregoing, Employee agrees to waive the right to recover monetary damages in
any charge, complaint, or lawsuit filed by Employee or anyone else on Employee’s
behalf for any Released Claims.

3. No Legal Action. Employee represents that he has not filed, initiated, or
caused to be filed or initiated any legal action covering any Released Claim and
agrees that Employee will never file, initiate, or cause to be filed or
initiated, at any time after the execution of this Agreement, any claim, charge,
suit, complaint, action, or cause of action, in any state or federal court or
before any state or federal administrative agency, based in whole or in part on
any of the Released Claims. Further, Employee shall not participate, assist, or
cooperate in any suit, action, or proceeding against or regarding the Released
Parties, or any of them, unless compelled to do so by law.

4. Release Full and Final. Employee understands and agrees that this is a full
and final release covering all unknown and unanticipated injuries, debts,
claims, or damages to Employee that may have arisen or may arise in connection
with any act or omission by the Released Parties on or before June 30, 2018. For
that reason, Employee hereby waives any and all rights or benefits that he may
have under the terms of California Civil Code §1542, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known to him or her, must have materially affected his or her
settlement with the debtor.

 

5. Costs and Expenses. The parties agree that each party shall be responsible
for the payment of his or its own costs, attorneys’ fees, and all other expenses
in connection with the negotiation of this Agreement.

6. No Admission of Liability. It is understood and agreed that this is a
compromise of doubtful and disputed claims, or potential disputed claims, and
the furnishing of the consideration for this Agreement shall not be deemed or
construed as an admission of liability or responsibility at any time for any
purpose. It is further agreed and understood that this compromise and this
Agreement are being entered into solely



--------------------------------------------------------------------------------

 

Exhibit 10.7(c)

for the purpose of avoiding further expense and inconvenience from defending
against any or all of the Released Claims. Employer expressly denies liability
for any and all Released Claims.

7. Terms and Conditions Confidential. Employee agrees to hold the terms and
conditions of this Agreement in strict confidence. Employee shall not disclose
the terms and conditions of this Agreement to any past or present employee of
Employer or to any other individual except Employee’s spouse, attorneys,
accountants, tax consultants, state or federal authorities, or as may be
required by law. Any person to whom disclosure of the terms and conditions of
this Agreement is made in accordance with this Paragraph 7 shall be instructed
that the terms and conditions of this Agreement are confidential.

8. Liquidated Damages. Employee acknowledges and agrees that the provisions of
Paragraph 7 are a material consideration for Employer and that Employer would
have entered into this Agreement but for its inclusion in this
Agreement.  Employee therefore agrees that in the event an arbitrator finds that
Employee has breached the provisions of Paragraphs 7, it would be extremely
difficult or impracticable to fix the actual damages of Employer.  Accordingly,
on such a finding of breach, Employee shall pay to Employer as liquidated
damages and not as a penalty the sum of Twenty-Five Thousand Dollars and No
Cents ($25,000.00) per occurrence, which represents reasonable compensation for
the loss incurred because of such breach.  In the event that any suit or action
is instituted to enforce this Paragraph 8, the prevailing party in such dispute
shall be entitled to recover from the losing party all attorneys’ fees and
costs.

9. Waiver of Future Employment. Employee understands that Employee’s employment
with Employer will terminate effective June 30, 2018; Employee waives any rights
to future employment; and Employee agrees to never again apply for or seek
employment with Employer or any subsidiary or affiliate of Employer.  Employee
agrees that should Employee apply for employment with Employer or any subsidiary
or affiliate, the Employer shall have a legitimate, non-discriminatory and
non-retaliatory basis to deny Employee’s application for employment without
recourse.

10.  Indemnification of Employee. Employer shall indemnify Employee and hold him
harmless for lawful acts or decisions made by him in good faith while performing
his duties for Employer, its parent, subsidiaries and affiliates to the full
extent allowed by law.

11. Inquiries. Any inquiry to Employer about Employee shall be referred to the
then-current head of Human Resources, who will only state that Employee was
employed as Executive Vice President and Chief Financial Officer from October
2004 through June 30, 2018, and that Employer’s policy does not permit further
discussion about its employees.

12. Non-Disparagement.    Employee agrees and promises that he will not
undertake any harassing or disparaging conduct directed at Employer, and that he
will refrain from making any negative, detracting, derogatory, and unfavorable
statements about Employer.  Employee further agrees and promises that he will
not induce or incite claims of discrimination, wrongful discharge, or any other
claims against Employer by any other person.

 





--------------------------------------------------------------------------------

 

Exhibit 10.7(c)

13. Future Cooperation.    Employee agrees to cooperate with the Employer and
use his best efforts in responding to all reasonable requests by the Employer
for assistance and advice relating to matters and procedures in which Employee
was involved or which Employee managed or was responsible for while Employee was
employed by the Employer.  Employer agrees that this shall not create an
unreasonable demand on Employee’s time.   

 

14. Wages; Work-Related Injuries. Employee hereby acknowledges that all wages
accrued to the date of this Agreement have been paid to Employee by Employer and
that there has been no unreported work-related injury through the date of this
Agreement.

15. Counterparts. This Agreement may be executed in one or more counterparts or
duplicate originals, all of which, taken together, shall constitute one and the
same instrument. Facsimile or electronic signatures shall be equally binding as
originals.

16. No Reliance; Consideration. The undersigned parties each acknowledge that
they have entered into this Agreement voluntarily, without coercion, and on the
basis of their own judgment and not in reliance on any representation or
promises made by the other party, other than those contained in this Agreement.
This Agreement recites the sole consideration for the promises exchanged in this
Agreement. Each party has read this Agreement and is fully aware of its contents
and legal effect.

17. Legality; Survival; Binding Effect. If any one or more of the provisions of
this Agreement is held to be invalid, illegal, or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not be affected
or impaired thereby. This Agreement shall survive the performance of the
specific arrangement herein. This Agreement is binding on and shall inure to the
benefit of the parties and their respective heirs, executors, administrators,
successors, and assigns.

18. Amendments; Integration; Headings. The parties understand and agree that
this Agreement may be amended or modified only by a signed writing and may not
be amended or modified orally. This Agreement incorporates the entire
understanding and agreement of the parties concerning its subject matter and
supersedes all prior agreements and understandings concerning such subject
matter. The headings of this Agreement are for convenience of reference only and
shall not limit the interpretation of this Agreement.

19. Authority. Each person executing this Agreement on behalf of a corporation
or other legal entity warrants that he holds the position indicated beneath his
signature and that he has been duly authorized by the corporation or other legal
entity to execute this Agreement on its behalf.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
conflict-of-law principles.

21. Right to Consider Before Signing; Right to Revoke. Under the Older Workers
Benefit Protection Act of 1990, Employee is advised as follows: (a) that
Employee should consult an attorney regarding this Agreement before executing
it; (b) that Employee has 21 days from the date that this Agreement is presented
to Employee in which to consider this Agreement and whether he will enter into
it, although



--------------------------------------------------------------------------------

 

Exhibit 10.7(c)

Employee may, in the exercise of Employee’s own discretion, sign or reject it at
any time before the 21-day period expires; (c) that, at any time within seven
(7) days after executing this Agreement, Employee may revoke this Agreement (the
“Revocation Period”); and (d) that this Agreement is not enforceable until the
Revocation Period has passed.   

 

22.Arbitration. The parties agree that any controversy or claim arising out of
or relating to this Agreement, or any dispute arising out of the interpretation
or application of this Agreement, shall be resolved by binding arbitration
before a retired Superior Court Judge and shall be conducted in accordance with
the provisions of the California Arbitration Act and the California Code of
Civil Procedure.  Notwithstanding the foregoing, Employer shall have the right
to obtain a temporary restraining order and a preliminary and/or permanent
injunction from a court of competent jurisdiction in order to protect its rights
until such time as an arbitrator makes a final decision.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

Dated:  July 10, 2018Impac Mortgage Holdings, Inc., a Maryland corporation



                       By: /S/__ JACK EISEN

Name: __Jack EisenTitle: SVP Human Resources

 

 

 

 

Dated:  July 10, 2018/s/ TODD R. TAYLOR

    Todd R. Taylor

 

 



--------------------------------------------------------------------------------